DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1 of Group I, drawn to “[an] apparatus, comprising: an array of non-volatile memory cells configured to store a plurality of ternary valued weights of a neural network, each weight stored in a pair of series connected non-volatile memory cells; and one or more control circuits connected to the array of non-volatile memory cells, the one or more control circuits configured to receive a plurality of inputs for a layer of a neural network, convert the plurality of inputs into a corresponding plurality of voltage patterns, apply the plurality of voltage patterns to the array of non-volatile memory cells to thereby perform an in-array multiplication of the plurality of inputs with the ternary valued weights, and accumulate results of the in-array multiplication”, classified in G06N3/063.

II. Claim 13 of Group II, drawn to “[a] method, comprising: receiving one or more first input values; translating each of the one or more first input values into a corresponding a first voltage pattern, each first voltage pattern being one of a plurality of voltage patterns comprising a pair of voltage values; applying the one or more first voltage patterns to one or more NAND strings connected to a shared bit line, wherein no more than one of the first voltage patterns is applied to any single one of the NAND strings at a time and the pair of voltage values of each of the first voltage patterns are applied to a corresponding pair of memory cells of a NAND string to which the first voltage pattern is applied; determining a number of the one or more NAND strings connected to the shared bit line that conduct in response to the one or more first voltage patterns being applied thereto; maintaining a register value of a number of pairs of memory cells of the one or more NAND strings storing a first weight value; incrementing a first count based on the number of the one more NAND strings connected to the shared bit line that conduct in response to the one or more first voltage patterns being applied thereto; and adjusting the first count based on the number of pairs of memory cells of the one or more NAND strings storing the first weight value”, classified in G06F17/18.
Claim 17 of Group II, drawn to “[an] apparatus, comprising: a source line; a bit line; a plurality of word lines; a NAND string connected between the source line and the bit line and having a plurality of non-volatile memory cells, the memory cells configured to store a plurality of weight values, each weight value stored in a pair of memory cells and each pair of memory cells connected to a corresponding pair of the word lines; a sense amplifier connected to the bit line and configured to determine a conductivity state of the NAND string in response to one of a plurality of voltage patterns applied to one of the word line pairs; a register configured to hold a value indicating a number of the pairs of memory cells storing a specified weight value; and a summation circuit connected to the sense amplifier and to the register, the summation circuit configured to increment a count in response to the conductivity state determined by the sense amplifier and to alter the count in response to the value indicating the number of the pairs of memory cells storing the specified weight value”, classified in G06F17/18.

The inventions are independent or distinct, each from the other because:
Inventions Group I (Claims 1-12) and Group II (Claims 13-16 and 17-20) are directed to related memory products and methods for using the same. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the “apparatus” and “method” of the inventions as recited in Groups I and II both include claimed “memory cells” to store values associated with the claimed “weight”. However, the inventions as recited in Groups I and II are (1) materially different as they each have a separate mode of operation; (2) the inventions do not overlap in scope; and (3) the inventions as claimed are not obvious variants. For instance, the invention of Group I requires the claimed “memory cells” to store values associated with the claimed “ternary valued weights of a neural network” and “one or more control circuits connected to the array of non-volatile memory cells, the one or more control circuits configured to receive a plurality of inputs for a layer of a neural network, convert the plurality of inputs into a corresponding plurality of voltage patterns, apply the plurality of voltage patterns to the array of non-volatile memory cells to thereby perform an in-array multiplication of the plurality of inputs with the ternary valued weights, and accumulate results of the in-array multiplication.” 
Conversely, the apparatus invention and method of operating the same of Group II, requires the claimed “memory cells” that are part of a NAND string connected between the source line and the bit line to store a plurality of weight values; “a sense amplifier connected to the bit line and configured to determine a conductivity state of the NAND string in response to one of a plurality of voltage patterns applied to one of the word line pairs; a register configured to hold a value indicating a number of the pairs of memory cells storing a specified weight value; and a summation circuit connected to the sense amplifier and to the register, the summation circuit configured to increment a count in response to the conductivity state determined by the sense amplifier and to alter the count in response to the value indicating the number of the pairs of memory cells storing the specified weight value.” 
Accordingly, the “ternary valued weights of a neural network” as recited in Group I used to obtain results from the claimed “in-array multiplication” is not dependent on the altered first count in response to a specified weight value as required by the invention of Group I. Therefore, the inventions of Group I and II have materially different operation for utilizing the stored weight values in the memory cells that do not overlap in scope, and are not obvious variants as Group I requires an in-array multiplication of the ternary valued weights for operation. Thus, the Examiner finds the inventions of Group I and Group II are distinct. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Vierra Magen Marcus LLP on May 23, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112